Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-11 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2002/0156419 to Silver et al.
Regarding claim 1, Silver et al. discloses a fluid collection receptacle (flexible milk bag 30), comprising: 
a rigid connector (adapter collar 8) attached to the fluid collection receptacle (bag 30) which is connectable to a breast pump manifold (breast pump 1); 
a liquid tight seal (seal 35) in the fluid collection receptacle (bag 30), wherein the fluid collection receptacle (bag 30) is constructed of a flexible plastic (paragraph 20).
Regarding claim 2, Silver et al. discloses the claimed invention as discussed above concerning claim 1, and Silver et al. further discloses a tear-away strip (the resealing strip at resealable seal 36 – plastic sheets 32 and 33 have to be torn away from one another to open seal 36 (paragraphs 20 and 22) and/or the tear away strip at notch 52 (paragraph 25)) disposed between the rigid connector (adapter collar 8) and the liquid tight seal (seal 35) (either of resealable seal 36 or the tear away strip at notch 52 would be considered disposed between the connector and at least a portion of the liquid tight seal 36) .
Regarding claim 3, Silver et al. discloses the claimed invention as discussed above concerning claim 1, and Silver et al. further discloses a drain (pour spout 51).
Regarding claim 4, Silver et al. discloses the claimed invention as discussed above concerning claim 3, and Silver et al. further discloses that the drain (pour spout 51) is disposed at a bottom portion of the fluid collection receptacle (bag 30) (Fig. 3).
Regarding claim 5, Silver et al. discloses the claimed invention as discussed above concerning claim 4, and Silver et al. further discloses that the drain (pour spout 51) is a tear away or cut-away drain (via tearing the bag 30 at notch 52, paragraph 25).
Regarding claim 6, Silver et al. discloses the claimed invention as discussed above concerning claim 1, and Silver et al. further discloses a dating indicator (writing area 45; paragraph 21).
Regarding claim 7, Silver et al. discloses the claimed invention as discussed above concerning claim 5, and Silver et al. further discloses that the dating indicator (writing area 45) provides a visual indication of an age of the liquid in the fluid collection receptacle (user can write the date in the writing area 45, see paragraph 21).
Regarding claim 10, Silver et al. discloses the claimed invention as discussed above concerning claim 1, and Silver et al. further discloses a one-3way valve (valve 12, claim 2) attached to the fluid collection receptacle (bag 30) (valve 12 is attached to bag 30 via adapter collar 8).
Regarding claim 11, Silver et al. discloses the claimed invention as discussed above concerning claim 10, and Silver et al. further discloses that the one-way valve (valve 12) permits a fluid to collect in the fluid collection receptacle (bag 30) (claim 2).
Regarding claim 15, Silver et al. discloses the claimed invention as discussed above concerning claim 1, and Silver et al. further discloses a tab (tab, see Examiner’s annotated Fig. 3 below).

    PNG
    media_image1.png
    502
    356
    media_image1.png
    Greyscale

Regarding claim 16, Silver et al. discloses the claimed invention as discussed above concerning claim 15, and Silver et al. further discloses a second tab (second tab, see Examiner’s annotated Fig. 3 above). 
Regarding claim 17, Silver et al. discloses the claimed invention as discussed above concerning claim 16, and Silver et al. further discloses that the tab (tab, see Examiner’s annotated Fig. 3 above) and the second tab (second tab, see Examiner’s annotated Fig. 3 above) are disposed on opposing sides of the fluid collection receptacle (bag 30) (Fig. 3).
Regarding claim 18, Silver et al. discloses the claimed invention as discussed above concerning claim 1, and Silver et al. further discloses that the connector (adapter collar 8) that is connectable to the breast pump manifold (breast pump 1) is further connected to the fluid collection receptacle (bag 30) (Fig. 1).
Regarding claim 19, Silver et al. discloses the claimed invention as discussed above concerning claim 1, and Silver et al. further discloses that the fluid collection receptacle (bag 30) further includes a spout (spout formed at resealable seal 36) which mates with the connector (adapter collar 8) .
Regarding claim 20, Silver et al. discloses the claimed invention as discussed above concerning claim 1, and Silver et al. further discloses that the connector (adapter collar 8) includes threads (threaded portion 9) that mate with the breast pump manifold (breast pump 1) (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al., in further view of U.S. Patent No. 6,576,278 to Sprehe.
Regarding claim 9, Silver et al. discloses the claimed invention as discussed above concerning claim 1, but Silver et al. does state that there is a gusset at a bottom portion of the fluid collection receptacle such that the fluid collection receptacle stands upright when a fluid is stored therein.
Sprehe teaches a fluid collection receptacle (liner 100) further comprising a gusset (gusset 101) at a bottom portion of the fluid collection receptacle (liner 100) (Figs. 5-6) such that the fluid collection receptacle (liner 100) stands upright when a fluid is stored therein (col. 7, lines 34-38 and see Figs. 5-6). 
It would have been obvoious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the fluid collection receptacle of the deive of Silver to include a gusset at a bottom portion, as taught by Sprehe, in order to increase the overall carrying capacity of the receptacle and makt the receptacle more stable when filled (col. 7, lines 34-38).

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al., in further view of International Application No. WO2008/038054 to Harding.
Regarding claims 12-14, Silver et al. discloses the claimed invention as discussed above concerning claim 1, but Silver et al. does not expressly state that the connector includes a foil cover over an opening in the connector, as recited in claim 12; that the connector includes a cap over an opening in the connector, as recited in claim 13; or that the connector includes a removable pull tab over the opening in the connector, as recited in claim 14. 
Harding teaches a fluid collection receptacle (spouted bag 2) (Figs. 1, 2) having a connector (bag spout 7) that includes a foil cover (foil 17) over an opening in the connector (bag spout 7) (see Figs. 1-2), as recited in claim 12; the connector (bag spout 7) includes a cap (removable cap 8) over an opening in the connector (bag spout 7) (see Figs. 1-2), as recited in claim 13; and the connector (bag spout 7) includes a removable pull tab (flap or pull-tab on foil 17) over the opening in the connector (bag spout 7) (see Figs. 1-2) (page 8, last paragraph on page), as recited in claim 14. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Silver et al. to include a foil pull tab and removable cap over the opening of the connector, as taught by Harding, in order to protect the connector from contamination (page 8, last paragraph of Harding). 

Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783